JaviEXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Javier Sobrado on 4/16/21.
The application has been amended as follows: 
	Claim 1 (line 13): Insert -- , a secondary frame having a top side and opposite ends and a 

substantially rectangular cross section, the secondary frame including a central pivot connection 

portion, and two leg portions extending from the central pivot connection portion, wherein an end of 

the primary frame is connected with the central pivot connection portion of the secondary frame via a 

monolithic holder -- after “arm”.

	Cancel claims 6 and 15-20.

	Claim 13 (line 3): Insert -- a -- before “second vertical distance”.

	Claim 14 (line 2): Delete “the” (1st).

	Claim 14 (line 3): Insert -- a -- before “second vertical distance”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Yang (US 2012/0311808) does not disclose a wiper blade comprising a secondary frame having 

a substantially rectangular cross section, the secondary frame including a central pivot connection 

portion, and two leg portions extending from the central pivot connection portion, wherein an end of 

the primary frame is connected with the central pivot connection portion of the secondary frame via a 

monolithic holder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723